Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 objected to because of the following informalities:  
“..computer system configured to receive an store a configuration file for configuring the onsite computer”- does not make sense and applicant is requested to make proper correction. 
Appropriate correction is required.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 6-8, 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over [20070050105], in view of Mollersten [20150295759]

As to claim 1, 

 an onsite computer system including an onsite processor and non-transitory onsite memory, the onsite computer system configured to receive an store a file [0031: “The debug file 12 can be accessed and processed by computing system 100 to include or incorporate the specific vehicle data contained in the debug file 12, as previously described, into the database 117 of vehicle data stored on the computer system 100”, computer system is a computer and has memory to store, therefore it needs to have processor as well as memory and 0031: “ establishing communication between the computer 200 and computer system 100 via communication links 122 and 118, and uploading the debug file 12 from the computer 200 to the computer system 100 over the network 120 ”- data is received and stored in 100, log file is stored. And 11:  “store a database of vehicle data files”- additional data] ; and 
a remote computer system including a remote processor and non-transitory remote memory, the remote computer system configured generate and upload the configuration file to the onsite computer system and to communicate with the onsite computer system to capture and download the data from onsite memory [0031: “the computer 200 can provide for remote diagnostic data collection to diagnose, update and/or maintain the database 117 in addition to the diagnostic programs developed by computer system 100 ……. The method can further provide for establishing communication between the computer 200 and computer system 100 via communication links 122 and 118, and uploading the debug file 12 from the computer 200 to the computer system 100 over the network 120” and 0031: “The computer 200 can be configured to store the debug file 12 ”- remote computing device 200 has the memory to store and processing system has a processor  and 0053: “The program 400 can also include an alternative step 408 for packaging the debug file so as to include additional information as required for the upload to the computer system 100 ”- additional information is equivalent to raw data and 0043: ” Using the debug file 12, the developers can generate an update solution and make the solution update available to the user for download. The user can download the solution update and install the update on the diagnostic tool 10 for proper operation. ”- downloading solution update using debug file is for downloading a raw data and 007; “diagnostic data from an automotive scan tool in order to either: 1) provide the developers with the necessary information to develop, diagnose, update and/or verify diagnostic software operation on the scan tools ”- scan tools are available for capturing data  and 0034:  “The software provides application routines with a GUI to facilitate the downloaded, displayed playback or e-mail of vehicle diagnostic data that has been collected and stored on the automotive diagnostic tool 10 ”- downloading of vehicle data can be downloaded as well] Teaches storing data but does not explicitly teach to store raw ticket data
But does not explicitly teach to raw ticket data
However Mollersten teaches for configuring computer and  raw ticket data[ Mollersten: 20150295759 teaches  0029: “A Configuration Trigger (CT) 110 provides stimuli for configuring a device (120) in a communication network 100, with support for uploading configuration files, to a Device Configuration Node (DCN) 130 ”  0060: “The DCU further causes the device configuration node to assign the data variable of the configuration file templates with the corresponding data value. The Configuration File Creator causes the DCU to consolidate the configuration file template into a configuration file. The Uploading Agent causes the DCU to transmit the configuration file to the device. ” and 0031: “ A configuration file template is for example a computer file such as a plain text file, a binary file, an executable file, a script file, or any other format intended to constitute a component of a configuration file ultimately sent to the device. The configuration file template holds data variables such as GPRS settings, WAP settings, MMS settings, IPTV server settings or any other type of settings intended for device management.” And 0037: “The DCN is then arranged to consolidate the configuration file template(s) that has been assigned values into a configuration file and transmitting the configuration file over a configuration uploading interface 170 to the device. ”- . And 0045: “For example, the configuration file template for XBrand may be an Extensive markup Language (XML) file while the
configuration file template for YBrand may be a semicolon separated
configuration file template. ” and 0050: “the configuration file templates may first be consolidated into one or plural files and thereafter assigned with
data values in accordance with step 240”-  configuration file is configures computer. Further, files system here contains multiple files, one of the file template is equivalent to raw ticket data, computer executable file is equivalent to raw ticket data as instant application disclose in 0032   ] 




As to claim 6, 
Mollerston teaches the onsite computer system is a client and the remote computer system is a server [0064: “The computer can operate in a networked or distributed environment using logical connections to one or more other remote computers, such as remote server 470 ”]

As to claim 7,
Chinnadurai  teaches the onsite computer system is a dedicated embedded system [0010: “the establishing communication between the first computer and the diagnostic tool can further comprise communicating with a second computer system located remotely relative to the first computer and coupled to the diagnostic tool”- computer system is equivalent to the embedded system, see fig. 6, 10].

As to claim 08, 
Chinnadurai et al teaches 8. The ticket processing system of claim 1, wherein the onsite computer system includes a printer for printing the ticket [0040: “the input/output device 


As to 10,
Mollersten teaches the ticket template is a markup file written in a markup language [0045: “the configuration file template for XBrand may be an Extensive markup Language (XML) file”].

As to claim 11, 
Chinnadurai et ticket is a paperless ticket and the onsite computer system includes a transmitter/receiver to transmit the paperless ticket to a road truck [0027: “each of computers 110, 112 and 114 can be configured for communication outside of the internal network of computer system 100 so as to be able to communicate with remote devices over a network 120 such as, for example, the Internet. Accordingly, computer system 100 can be configured for providing a centralized computer network for software development and technical support” and 00032: “the vehicle data collected from the remote vehicle and its vehicle diagnostic system 14. Alternatively, the developers can further access the database 117 to generate an update solution to correct incomplete or errant readings on the diagnostic tool 10. The software programs and their updates can be provided to end users for updating and/or troubleshooting the programs operating on their diagnostic tools”- vehicle diagnostic tests and error has to be transferred to the vehicle]

As to claim 12, 
Mollersten teaches the remote computer system includes a user interface adapted to allow a user to manually generate the ticket template and to manually generate the configuration file [0010: “One configuration file based solution is disclosed by U.S. Pat. No. 7,409,709 wherein systems and methods are disclosed for automatically configuring, managing, and maintaining a network device or Virtual Private Network (VPN) using a public network such as the Internet. Initial configuration of a network device or VPN occurs upon the user entering information”- user entering information for the file is performed prior to this prior art]



Allowable Subject Matter
Claim 2-5, 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13-20 allowed.
 
Conclusion


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jaweed A Abbaszadeh can be reached on (571)270-1640.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KESHAB R PANDEY/Primary Examiner, Art Unit 2187